Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
5, 2003









Petition for
Writ of Mandamus Denied and Memorandum Opinion filed June 5, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00550-CV
____________
 
IN RE ALLSTATE INSURANCE COMPANY, Relator
 
____________________________________________
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
____________________________________________
 
M E M O R A
N D U M   O P I N I O N
            On May 12, 2003, relator filed a petition for writ of mandamus in this
Court, challenging three pretrial discovery orders of the Honorable Kenneth
Keeling, 278th District Court of Walker County, and the court’s refusal to
quash the deposition of James Boanerges.
            Relator
has not shown an abuse of discretion subject to mandamus regarding the court’s
orders of May 2,
 2003 and May 8,
 2003 for deposition of and certified questions to Kathryn
Wade.  Further, relator
has not shown an abuse of discretion subject to mandamus regarding the court’s
order of May 2, 2003 granting plaintiffs’ motion to compel compliance with
discovery and ordering relator to pay plaintiffs’
attorney’s fees incurred in the motion and hearing.  Last, no order regarding the deposition of
James Boanerges appears in relator’s  exhibits, and no abuse of discretion
has been shown.
 




            We deny relator’s
petition for writ of mandamus.
 
                                                                                    PER
CURIAM
 
Petition
Denied and Memorandum Opinion filed June 5, 2003.
Panel
consists of Justices Yates, Hudson, and Frost.